         Case 2:18-cv-04484-JVM Document 110 Filed 06/05/19 Page 1 of 2


                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA
____________________________________
                                     )
 NICOLE DUCHARME,                    )
            Plaintiff,               )
      v.                             )
                                     ) No. 18-cv-04484-LMA-JVA
 CRESCENT CITY DÉJÀ VU, LLC.         )
 MARY SALZER, DOES 1-10, and ABC     )
 COMPANIES 1-10                      )
                                     )
           Defendants.               )


                    MOTION FOR LEAVE TO FILE AMICUS LETTER
                        ON BEHALF OF INTERESTED PARTY

     COMES NOW local counsel, Stuart H. Smith Law Clinic and Center for Social Justice

(Loyola Law Clinic), which respectfully requests that this Court grant leave to file this Motion

for Leave To File Amicus Letter On Behalf of Interested Party. Amicus, the National

Employment Law Project, desires to be heard on the history and validity of 29 C.F.R. §531.59

and the notice due to tipped workers under the regulation and the statute at 29 U.S.C. §203(m),

specifically Questions 1 and 2 in R. Doc. 100.

     Defendants did not consent to the submission of the Amicus Letter. However, the Court

has inherent authority derived from Federal Rules of Appellate Procedure 29, to allow or deny

submission of an amicus statement in its sole discretion.1 When considering submission, courts

may be guided by factors such as whether the proffered statement is “timely and useful,” or

otherwise necessary to the administration of justice.2

     The Amicus Letter is responsive to this Court’s Order of May 15, 2019, which requested




1
  Alex Pacheco v. Freedom Buick GMC Truck, Inc., No. Mo-10-CV-116, (W.D. Tex. 2011); United States
v. Davis, 180 F.Supp.2d 797, 800 (E.D. La. 2001).
2
  Pegasus Equine Guardian Ass’n V.U.S. Army, et al., No. 2:17-Cv-0980, 2019 WL 362598 (W.D. La.
January 18, 2019).


                                                 1
         Case 2:18-cv-04484-JVM Document 110 Filed 06/05/19 Page 2 of 2


additional briefing on 29 C.F.R. §531.59 and 29 U.S.C. §203(m) by June 5, 2019, and is

therefore timely. Moreover, the statement is useful in that it addresses important issues where

there is little guidance otherwise, in particular in the Fifth Circuit. Therefore for reasons stated

herein and those discussed in the contemporaneously filed Memorandum in Support, it is

respectfully requested that this Court grant this Motion and file the Amicus Letter On Behalf of

Interested Party, NELP, attached as Exhibit A, into the record.


                                                               Respectfully submitted,


                                                               Stuart H. Smith Law Clinic And
                                                               Center For Social Justice

                                                               On Behalf Of National Employment
                                                               Law Project

                                                               /s/ Luz M. Molina
                                                               Luz M. Molina, LSBN 09539
                                                               molina@loyno.edu
                                                               Andrea M. Agee, LSBN 34887
                                                               amagee@loyno.edu
                                                               7214 St. Charles Ave., Box 902
                                                               New Orleans, LA 70118
                                                               Telephone: (504) 861-5501
                                                               Facsimile: (504) 861-5532




                                                   2
